DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on March 31, 2021 has been entered and made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 15-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (U.S. Pub. No. 2018/0012416) in view of Wagner et al. (U.S. Pub. No. 2019/0295496).
As to claim 1, Jones et al. teaches an augmented reality system for presentation of real-time medical imaging data to a user (i.e., “augmented reality surgical system”, Abstract), comprising:
computer equipment 620”, Paragraph [0041]) executed by a processor (i.e., “general processor 626”, Paragraph [0055]) and in direct operative communication with a video data output of a medical imaging device (i.e., “imaging equipment 644”, Paragraph [0042]) and in operative communication with an augmented reality display device (i.e., “HMD 600”, Paragraph [0041]);
a data ingestion script (i.e., “computer equipment 620”, Paragraph [0041]) executable by the processor of the augmented reality engine for receipt of the video data output of the medical imaging device in real time (See for example, “real-time feeds and/or earlier stored video provided by, for example, ultrasound equipment, cameras, CT scans, etc.”, Paragraph [0059]; see also, “computer system 820 uses patient data from imaging equipment 830 to generate a two dimensional (2D) or three dimensional (3D) model … The patient data can include real-time feeds and/or earlier stored data from the imaging equipment 830”, Paragraph [0082]); and
a video manipulation module (i.e., “computer equipment 620”, Paragraph [0065]) operative to control at least a position of a two-dimensional representation of the video data output (i.e., “virtual display panels”, Paragraph [0062]) in a three-dimensional space (i.e., “sphere”, Paragraph [0076]) relative to the augmented reality display device (i.e., Paragraphs [0043], [0059]; “generate virtual display panels that display video received from the video server 650 and/or other components of the system, and control which of the virtual display panels are presently displayed on the display screen 608 for viewing by a user based on user commands … The virtual display panels can be arranged and visually presented to the user to visually appear to float within space in front of the user”, Paragraph [0062]; Paragraphs [0068], [0076]) at least with respect to the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to adjust position of the virtual display panels in 6-degrees of freedom”, Paragraph [0076]).
However, Jones et al. does not explicitly disclose wherein the data ingestion script executes without a data cache in which the video data output is stored prior to processing for communication to the augmented reality display device.
Wagner et al. teaches a data ingestion script that executes without a data cache in which the video data output is stored prior to processing for communication to the augmented reality display device (See for example, “the display controller used with a high-speed bulk interface allows for the image data to be converted as it is received from the GPU, without having to wait for any portion of the frame to first buffer”, Paragraph [0018]; and “the display controller 108 used with a high-speed bulk interface allows for the image data to be converted as it is received from the GPU 106, without having to wait for any portion of the frame to first buffer. Accordingly, the display controller 108 converts the image data (i.e., image pixels) as it is received from the GPU 106, and writes each converted image pixel to the display 102 as it is converted”, Paragraph [0029]).
Jones et al. and Wagner et al. are combinable because they are from the field of digital image processing for augmented reality environments.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Jones et al. by incorporating the 
The suggestion/motivation for doing so would have been to reduce the perceived latency in augmented reality displays.
Therefore, it would have been obvious to combine Wagner et al. with Jones et al. to obtain the invention as specified in claim 1.

As to claim 2, Jones et al. teaches the data ingestion script receives directly the video data output from a graphics card of the medical imaging device without intervening processing (i.e., “computer equipment 620 includes a video capture card 622 that can simultaneously receive a plurality (N) of video streams and information (e.g., textual descriptions, audio signals, etc.) from the video server 650 and/or directly from the imaging equipment 644”, Paragraph [0043]).

As to claim 3, Jones et al. teaches the medical imaging device comprises one of an ultrasound device, an MRI device, or a CT device (i.e., “imaging equipment 644 may include endoscope cameras, magnetic resonance imaging equipment, computed tomography scanning equipment, three-dimensional ultrasound equipment”, Paragraph [0042]).

As to claim 4, Jones et al. teaches the medical imaging device comprises an ultrasound device (i.e., “imaging equipment 644 may include … three-dimensional ultrasound equipment”, Paragraph [0042]).
video capture card 622 simultaneously receives up to 4 video streams via 4 HDMI interfaces”, Paragraph [0043]).

As to claim 6, Jones et al. teaches the video interface comprises at least one of DVI, HDMI, or VGA (i.e., “video capture card 622 simultaneously receives up to 4 video streams via 4 HDMI interfaces”, Paragraph [0043]).

As to claim 7, Jones et al. teaches the video manipulation module is operative to control the position of the two-dimensional representation of the video data output in at least two translational degrees of freedom in the three-dimensional space (i.e., “the virtual display panels are maintained level relative to an artificial horizon and facing directly towards the surgeon, and the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to separately adjust azimuth, elevation and size parameters controlling display of each virtual display panel. In another embodiment, the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to adjust position of the virtual display panels in 6-degrees of freedom”, Paragraph [0076]).

As to claim 8, Jones et al. teaches the video manipulation module is operative to control the position of the two-dimensional representation of the video data output in at least three translational degrees of freedom in the three-dimensional space (i.e., “the virtual display panels are maintained level relative to an artificial horizon and facing directly towards the surgeon, and the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to separately adjust azimuth, elevation and size parameters controlling display of each virtual display panel. In another embodiment, the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to adjust position of the virtual display panels in 6-degrees of freedom”, Paragraph [0076]).

As to claim 9, Jones et al. teaches the video manipulation module is operative to control the position of the two-dimensional representation of the video data output in at least two rotational degrees of freedom in the three-dimensional space (i.e., “the virtual display panels are maintained level relative to an artificial horizon and facing directly towards the surgeon, and the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to separately adjust azimuth, elevation and size parameters controlling display of each virtual display panel. In another embodiment, the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to adjust position of the virtual display panels in 6-degrees of freedom”, Paragraph [0076]).

As to claim 10, Jones et al. teaches the video manipulation module is operative to control the position of the two-dimensional representation of the video data output in at least three rotational degrees of freedom in the three-dimensional space (i.e., “the virtual display panels are maintained level relative to an artificial horizon and facing directly towards the surgeon, and the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to separately adjust azimuth, elevation and size parameters controlling display of each virtual display panel. In another embodiment, the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to adjust position of the virtual display panels in 6-degrees of freedom”, Paragraph [0076]).

As to claim 11, Jones et al. teaches the video manipulation module is operative to control a size of the two-dimensional representation of the video data output in the three-dimensional space (i.e., “secondary virtual display panels 720, 722, and 724 may first appear at default radial positions on a sphere centered in the surgeon's head, but the surgeon can have the ability to reposition and resize them for maximum convenience”, Paragraph [0071]; and Paragraphs [0076] and [0077]).

As to claim 13, Jones et al. teaches a virtual reality display device comprising a wearable display positionable in a visual field of a user wearing the virtual reality display (i.e., “HMD 600 includes a display module 606 that processes and displays video and other images on the display screen 608 (e.g., a LCD display, a reflective screen on which the display module 606 projects images, etc.) for viewing by a user. It may be preferable for the display screen 608 to be a see-through display device allowing the user to see displayed video superimposed on what is viewed through the display screen 608”, Paragraph [0044]; Paragraph [0077]), wherein the virtual reality display is operative to display to the user the two-dimensional representation of the video data output (i.e., Paragraphs [0062] and [0068]).

As to claims 15 and 21, Jones et al. teaches a method for presenting medical imaging data to a user in an augmented reality environment (i.e., “augmented reality surgical system”, Abstract)/non-transitory computer readable medium comprising machine readable instructions, that when executed by a processor of an augmented reality engine (i.e., “processor 626 is configured to execute computer program code in the memory 630, described below as a non-transitory computer readable medium, to perform at least some of the operations described herein”, Paragraph [0055]), cause the processor to:
receiving video data output at a data ingestion script of an augmented reality engine (i.e., “computer equipment 620”, Paragraph [0041]) via direct communication with a medical imaging device (i.e., “imaging equipment 644”, Paragraph [0042]) in real time (See for example, “real-time feeds and/or earlier stored video provided by, for example, ultrasound equipment, cameras, CT scans, etc.”, Paragraph [0059]; see also, “computer system 820 uses patient data from imaging equipment 830 to generate a two dimensional (2D) or three dimensional (3D) model … The patient data can include real-time feeds and/or earlier stored data from the imaging equipment 830”, Paragraph [0082]);
determining a position of a two-dimensional representation of the video data output (i.e., “virtual display panels”, Paragraph [0062]) in a three-dimensional space (i.e., “sphere”, Paragraph [0076]) relative to an augmented reality display device (i.e., “HMD 600”, Paragraph [0043]; Paragraph [0059]; “generate virtual display panels that display video received from the video server 650 and/or other components of the system, and control which of the virtual display panels are presently displayed on the display screen 608 for viewing by a user based on user commands … The virtual display panels can be arranged and visually presented to the user to visually appear to float within space in front of the user”, Paragraph [0062]; Paragraphs [0068], [0076]), wherein the determining comprises controlling the position of the two-dimensional representation of the video data output in the three-dimensional space in at least one degree of translational freedom and at least with respect to at least one rotational degree of freedom in the three-dimensional space (i.e., Paragraph [0076]); and
communicating data corresponding to the two-dimensional representation of the video data output to the augmented reality display device (i.e., Paragraph [0062]).
However, Jones et al. does not explicitly disclose processing the video data output by the augmented reality engine in real time in a cacheless environment.
Wagner et al. teaches processing the video data output by the augmented reality engine in real time in a cacheless environment (See for example, “the display controller used with a high-speed bulk interface allows for the image data to be converted as it is received from the GPU, without having to wait for any portion of the frame to first buffer”, Paragraph [0018]; and “the display controller 108 used with a high-speed bulk interface allows for the image data to be converted as it is received from the GPU 106, without having to wait for any portion of the frame to first buffer. Accordingly, the display controller 108 converts the image data (i.e., image pixels) as it is received from the GPU 106, and writes each converted image pixel to the display 102 as it is converted”, Paragraph [0029]).
Therefore, in view of Wagner et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones et al. by incorporating the processing the video data output by the augmented reality 

As to claim 16, Jones et al. teaches the determining comprises controlling the position of the two-dimensional representation of the video data output in the three-dimensional space in three degrees of translational freedom (i.e., “the virtual display panels are maintained level relative to an artificial horizon and facing directly towards the surgeon, and the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to separately adjust azimuth, elevation and size parameters controlling display of each virtual display panel. In another embodiment, the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to adjust position of the virtual display panels in 6-degrees of freedom”, Paragraph [0076]).

As to claim 17, Jones et al. teaches the determining comprises controlling the position of the two-dimensional representation of the video data output in the three-dimensional space in three degrees of rotational freedom (i.e., “the virtual display panels are maintained level relative to an artificial horizon and facing directly towards the surgeon, and the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to separately adjust azimuth, elevation and size parameters controlling display of each virtual display panel. In another embodiment, the surgeon can provide input to the computer equipment 620, e.g., via the HMD 750, to adjust position of the virtual display panels in 6-degrees of freedom”, Paragraph [0076]).

secondary virtual display panels 720, 722, and 724 may first appear at default radial positions on a sphere centered in the surgeon's head, but the surgeon can have the ability to reposition and resize them for maximum convenience”, Paragraph [0071]; and Paragraphs [0076] and [0077]).

Claims 12, 14, 19 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. in view of Wagner et al. as applied to claims 1 and 15 above, and further in view of Coustaud et al. (U.S. Pub. No. 2020/0105070).  The teachings of Jones et al. and Wagner et al. have been discussed above.
As to claims 12 and 19, Jones et al. and Wagner et al. do not explicitly disclose the video manipulation module is operative to control an opacity of the two-dimensional representation of the video data output in the three-dimensional space.
Coustaud et al. teaches a video manipulation module (i.e., “display controller 135”, Paragraph [0026]) that is operative to control an opacity of the two-dimensional representation of the video data output in the three-dimensional space (i.e., “The user can interact with each individual representation (e.g., anatomic models, MIP views, 2D slice, MR image, CT image, etc.) to adjust thickness, opacity, position, overlay, measurement, annotation, etc., in the virtual environment 200”, Paragraph [0044]).
Jones et al., Wagner et al. and Coustaud et al. are combinable because they are from the field of digital image processing for virtual reality environments.

The suggestion/motivation for doing so would have been to improve image and content representation and interaction, as well as surgical procedure planning.
Therefore, it would have been obvious to combine Coustaud et al. with Jones et al. and Wagner et al. to obtain the invention as specified in claims 12 and 19.

As to claim 14, Jones et al. and Wagner et al. do not explicitly disclose the video manipulation module is operative to generate a menu for display in the three-dimensional space for receipt of user inputs to control at least the position of the two-dimensional representation of the video data output in the three-dimensional space.
Coustaud et al. teaches a video manipulation module that is operative to generate a menu for display in the three-dimensional space for receipt of user inputs to control at least the position of the two-dimensional representation of the video data output in the three-dimensional space (i.e., “menu 230 can be activated in the virtual environment 200 to facilitate manipulation of the image(s) 205, 210, annotation, processing, overlay of another image, etc. In certain examples, the user can move the image(s) 205, 210 backward, forward, sideways, rotate, peel apart, combine together, zoom in/out, etc., by manipulating the image(s) 205, 210 via the hand/cursor/other virtual tool 220”, Paragraph [0037]).


As to claim 20, Jones et al. and Wagner et al. do not explicitly disclose presenting a menu to a user via the augmented reality display device, wherein the menu comprises at least one interactive element corresponding to the position of the two-dimensional representation of the video output data in the three-dimensional space; receiving a user selection regarding the position of the two-dimensional representation of the video output data in the three-dimensional space; and outputting data corresponding to the user selection to the augmented reality display device.
Coustaud et al. teaches presenting a menu to a user via the augmented reality display device (i.e., “menu 230 can be activated in the virtual environment 200”, Paragraph [0037]), wherein the menu comprises at least one interactive element corresponding to the position of the two-dimensional representation of the video output data in the three-dimensional space (i.e., “facilitate manipulation of the image(s) 205, 210”, Paragraph [0037]);
receiving a user selection regarding the position of the two-dimensional representation of the video output data in the three-dimensional space (i.e., “the user can move the image(s) 205, 210 backward, forward, sideways, rotate, peel apart, combine together, zoom in/out, etc., by manipulating the image(s) 205, 210 via the hand/cursor/other virtual tool 220”, Paragraph [0037]); and
outputting data corresponding to the user selection to the augmented reality display device (See for example, Paragraphs [0037], [0038] and [0045]).
Therefore, in view of Coustaud et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Jones et al. and Wagner et al. by incorporating the presenting of a menu to a user via the augmented reality display device, the menu comprising at least one interactive element corresponding to the position of the two-dimensional representation of the video output data in the three-dimensional space, receiving a user selection regarding the position of the two-dimensional representation of the video output data in the three-dimensional space, and outputting data corresponding to the user selection to the augmented reality display device, in order to improve image and content representation and interaction, as well as surgical procedure planning.

Response to Arguments
Specification
With respect to the Specification, Applicant has amended the paragraph beginning on page 11, line 20 in order to correct for minor informalities.  Therefore, the objections have been withdrawn.


Claim Objections
With respect to claims 1, 16 and 17, Applicant has amended the claims in order to correct for minor informalities.  Therefore, the objections have been withdrawn.

Claim Rejections - 35 USC § 112
With respect to claim 6, Applicant has amended the claim in order to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Therefore, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
With respect to claims 1-21, Applicant’s arguments (Remarks, pp. 9-11) have been fully considered.  However, they are moot in view of the new ground(s) of rejection (See Claim Rejections - 35 USC § 103 Section above).

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        

4/21/2021